Citation Nr: 9900082	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of an initial period of 
eligibility for vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March to May 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1996 decision of a 
vocational rehabilitation specialist from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veterans request to extend his 
initial period of eligibility for vocational rehabilitation 
training pursuant to Chapter 31, Title 38, United States 
Code.


REMAND

The record shows that the veteran was awarded service 
connection for a back disability in September 1976 and 
assigned a 10 percent evaluation.  He was notified of that 
determination in October 1976.  Subsequently, in March 1977, 
he was notified of his possible eligibility for the VA 
vocational rehabilitation program and an application for the 
program was enclosed.  The veteran did not apply for 
vocational rehabilitation benefits at that time.  In May 
1996, the RO increased the veterans disability evaluation 
for his back to 20 percent.  In June 1996, he was notified of 
that determination and again informed that he might be 
eligible for vocational rehabilitation benefits.  

In August 1996, the RO received an application for vocational 
rehabilitation from the veteran.  Pursuant to this 
application, the veteran was seen for counseling, guidance 
and testing in August 1996.  Based on information gathered 
from the initial interview and testing, and an additional 
counseling session in October 1996, the Counseling 
Psychologist (CP) determined that the veterans potential for 
employment without extra training appeared good.  Moreover, 
the CP found that the veteran did not possess a serious 
employment handicap.  This was based in part on the fact that 
the veteran had been owner and operator of a plumbing and 
electrical company from 1976 to 1990, and had received 
additional training as a paralegal. 

Benefits under Chapter 31, Title 38, United States Code are 
authorized to provide for all services and assistance 
necessary to enable a veteran with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment. 38 U.S.C.A. § 
3100 (West 1991).  Pertinent laws and regulations indicate 
that any and all training may be authorized, if appropriate, 
only during a 12-year period of basic eligibility, and not 
once this basic period of eligibility has elapsed.  

Legal criteria governing the basic period of eligibility for 
Chapter 31 provide that the basic 12-year period of 
eligibility begins to run on the day that the VA notified the 
veteran of the existence of a compensable service-connected 
disability described in 38 C.F.R. § 21.40(a)(1998).  38 
C.F.R. § 21.42 (1998).  For an original application filed on 
or after November 1, 1990, basic entitlement for vocational 
or rehabilitation training under Chapter 31, Title 38, United 
States Code, requires that a veteran have a service-connected 
disability that is rated 20 percent disabling or more and 
that he or she be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 1991 & Supp. 
1998); 38 C.F.R. § 21.40 (1998).  Section 404(a)(b) of Public 
Law 102-568, however, amended this statutory framework 
effective October 1, 1993, providing that eligibility for 
Chapter 31 vocational rehabilitation may also be established 
if a veteran has a service-connected disability which is 
compensable at 10 percent and which was incurred in or 
aggravated in service on or after September 16, 1940, and has 
a serious employment handicap.  

The Board notes that the law in effect at the time of the 
veterans initial award of service connection and assignment 
of a 10 percent disability evaluation required only that the 
veteran be in receipt of a 10 percent evaluation to be 
eligible for vocational rehabilitation training.  See 38 
C.F.R. § 21.40(a)(1976).  Accordingly, the 12-year period of 
eligibility for vocational rehabilitation training appears to 
run from the date of notification of this initial award which 
is October 1976.  However, the law provides for a period of 
extension of the 12-year period of basic eligibility where a 
serious employment handicap has been found and other criteria 
have been met.  38 C.F.R. § 21.44 (1998).    

The veteran contends that additional training is necessary in 
order for him to secure employment.  He indicates that as a 
result of his service-connected back disability he no longer 
can work in the plumbing/electrical field.  In addition, he 
notes that his training as a paralegal was inadequate to 
secure employment in that field.  As previously noted, the CP 
found in October 1996 that the veteran did not have a serious 
employment handicap.  However, the Board notes that since 
that determination, the veterans evaluation for his service-
connected back disability was increased to 40 percent.  
Accordingly, the Board finds that a reevaluation by a CP as 
to whether the veteran has a serious employment handicap and, 
if so, whether any of the criteria set out in 38 C.F.R. 
§§ 21.44, 21.52 (1998) have been met in order to warrant 
extension of the 12-year period of basic eligibility for 
participation in the vocational rehabilitation program.

Accordingly, this case is REMANDED for the following 
development:

1.  A VA Counseling Psychologist should 
review the claims folder and make a 
determination as to whether the veteran 
has a serious employment handicap and, if 
so, whether the criteria have been met 
which warrant an extension of the 12-year 
period of basic eligibility.  To that 
end, the CP should arrange for any 
additional interviewing and testing of 
the veteran deemed necessary.  The CP 
should take into account the latest 
medical evidence and the assignment of a 
40 percent evaluation for the veterans 
service-connected back condition as set 
out in the rating decision dated in 
September 1997.

2.  If the determination remains adverse 
to the appellant, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision made.  The appellant and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
REMAND is to afford the appellant due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
